DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species of reconfigurable suture needle. The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Species 1: claims 1-16 and Figs. 1-12.
Species 2: claims 17-20 and Figs. 13A-15.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
A search at least in group/subgroups A61B17/06,06066 and A61B2017/061,0609, 06052 is required for this application. These group/subgroups have about 15,000 hits. The prior art applicable to one invention would not likely be applicable to another invention. For example, the proximal section of Species 1 is solid and the suture is attached to the proximal end of the proximal section while the proximal 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Michael Doherty on April 6, 2021 a provisional election was made without traverse to prosecute the invention of Species 1, claims 1-16 of figures 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 8, line 3 recites “a cannula”. It is understood that Applicant intended to recite “the cannula” or “said cannula”, which is referred back to “a cannula” in line 1. Appropriate correction is required.

a joint”. It is understood that Applicant intended to recite “the joint” or “said joint”, which is referred back to “a joint” in line 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-12 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cichocki, JR (US 2020/0268378).

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art 
 
Referring to claim 1, Cichocki discloses a reconfigurable suture needle (Figs. 1A-11B) comprising: 
an elongated body 102 (Fig. 1A-1C and para [0087]) having a curved proximal section 104 with a suture attachment end (Fig. 5B shows suture 125 attached to the proximal end of proximal section. Para [0098]) and a curved distal section 112 with a tissue penetrating end 114 (Fig. 1A); 
a joint 116 (Figs. 1-2A. Para [0088]: “a bendable section or region 116 that is located between the proximal end 106 and the distal end 110 of the elongated body 102.”) interconnecting a distal end of said curved proximal section 104 and a proximal end of said curved distal section 112, wherein said joint enables said curved proximal section and said curved distal section to rotate relative to one another for transforming said elongated body between a first configuration having a higher profile and a second 

Referring to claim 2, Cichocki discloses the reconfigurable suture needle as claimed in claim 1, wherein said elongated body 102 of said suture needle has a greater height “H1” when in the first configuration and a smaller height “H2” when in the second configuration (Figs. 3-4). 

Referring to claim 3, Cichocki discloses the reconfigurable suture needle as claimed in claim 2, wherein each of said curved proximal and distal sections of said elongated body defines about one-quarter (1/4) of a circle (Figs. 3. In paragraph [0093] Cichocki discloses the first configuration is semi-circular, thus, the distal section and the proximal section is about one-quarter of a circle). 

Referring to claim 4, Cichocki discloses the reconfigurable suture needle as claimed in claim 3, wherein said elongated body of said reconfigurable suture needle has a semi-circular shape (Fig. 3 and para [0093]) when in the first configuration and a sine wave shape when in the second configuration (Fig. 4). 

Referring to claim 8, Cichocki discloses a method of passing said reconfigurable suture needle of claim 1 through a cannula 130 (Figs. 5A-5C and 12) comprising:
the/said cannula having an elongated conduit defining an inner diameter (Fig. 5A and paragraphs [0097]-[0099]); 
rotating said curved proximal and distal sections of said elongated body into the second configuration having the lower profile so that said elongated body has a height that is less than or equal to the inner diameter of said elongated conduit of said cannula (Fig. 5B and paragraphs [0098]-[0099]); 
after the rotating step, passing said elongated body through said elongated conduit of said cannula (Figs. 5B and 12. Para [0098]-[0099]);
after passing said elongated body through said elongated conduit of said cannula, removing said elongated body from said cannula and again rotating said curved proximal and distal sections of said elongated body into the first configuration having the higher profile so that said elongated body has a height that is greater than the inner diameter of said elongated conduit of said cannula (Fig. 5C and para [0099]). 

Referring to claim 9, Cichocki discloses the method as claimed in claim 8, wherein said elongated body has a semi-circular shape (Figs. 1, 3 and 5A. Para [0093]) in the first configuration having the higher profile and a sine wave shape in the second configuration having the lower profile (Figs. 4 and 5B). 

Referring to claim 10, Cichocki discloses a reconfigurable suture needle having sections rotatable about a joint (see rejection of claim 1 above) comprising: an elongated body having a curved proximal section and a curved distal section (see the/said joint interconnecting a distal end of said curved proximal section and a proximal end of said curved distal section for enabling said curved proximal and distal sections to rotate relative to one another between a first configuration having a higher profile and a second configuration having a lower profile (see rejection of claim 1 above). 

Referring to claim 11, Cichocki discloses the reconfigurable suture needle as claimed in claim 10, wherein said elongated body 102 has a semi-circular shape when in the first configuration and a sine wave shape when in the second configuration (Figs. 1-4 and para [0093]). 

Referring to claim 12, Cichocki discloses the reconfigurable suture needle as claimed in claim 10, wherein said elongated body 102 has a greater height when in the first configuration and a smaller height when in the second configuration (Figs. 3-4). 

Referring to claim 16, Cichocki discloses the reconfigurable suture needle as claimed in claim 10, further comprising: said curved proximal section having a proximal end with a suture attachment end (Figs. 5A-5C show suture 125 attached to the proximal end of proximal section 106); said curved distal section having a distal end with a tissue penetrating end 114 (Fig. 1).
 
Claims 1, 2, 10, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regner (US 2008/0306496).
Referring to claim 1, Regner discloses a reconfigurable suture needle (Figs. 12-114) comprising: 
an elongated body having a curved proximal section 61 with a suture attachment end 65 and a curved distal section 60 with a tissue penetrating end 64 (Fig. 12); 
a joint 63 (Fig. 12. Para [0049]: “The needle portion 60 and the lock portion 62 are connected together at respective first ends by a hinge 63.”) interconnecting a distal end of said curved proximal section 61 and a proximal end of said curved distal section 60, wherein said joint enables said curved proximal section and said curved distal section to rotate relative to one another for transforming said elongated body between a first configuration having a higher profile (Fig. 12) and a second configuration having a lower profile (Fig. 14. Figs. 12-13 are reproduced and annotated below to show higher profile and lower profile). 

    PNG
    media_image1.png
    496
    508
    media_image1.png
    Greyscale

Referring to claim 2, Regner discloses the reconfigurable suture needle as claimed in claim 1, wherein said elongated body of said suture needle has a greater height when in the first configuration and a smaller height when in the second configuration (see annotated figures above). 
 
Referring to claim 10, Regner discloses a reconfigurable suture needle having sections rotatable about a joint (see rejection of claim 1 above) comprising: an elongated body having a curved proximal section 61 (Figs. 12-14) and a curved distal section 60 (Figs. 12-14); a joint 63 (Figs. 12-14) interconnecting a distal end of said curved proximal section and a proximal end of said curved distal section for enabling said curved proximal and distal sections to rotate relative to one another between a first configuration having a higher profile and a second configuration having a lower profile (Figs. 12-13 are reproduced and annotated above). 

Referring to claim 12, Regner discloses the reconfigurable suture needle as claimed in claim 10, wherein said elongated body has a greater height when in the first configuration and a smaller height when in the second configuration (Figs. 12-13 are reproduced and annotated above). 

Referring to claim 16, Regner discloses the reconfigurable suture needle as claimed in claim 10, further comprising: said curved proximal section having a proximal end with a suture attachment end 65 (Figs. 12-14); said curved distal section having a distal end with a tissue penetrating end 64 (Fig. 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Regner (US 2008/0306496).

Referring to claims 5-6 and 13-14, Regner discloses the reconfigurable suture needle as claimed in claim 1 but fails to disclose wherein said joint 63 comprises a male/female connector that couples a distal end of said curved proximal section with a proximal end of said curved distal section (claims 5 and 13) and said joint comprises a post projecting from one of said curved proximal and distal sections and a post opening formed in the other one of said curved proximal and distal sections (claims 6 and 14). Examiner notes that Regner discloses the joint is a hinge (para [0049]: “The needle portion 60 and the lock portion 62 are connected together at respective first ends by a hinge 63.” Examiner contends that providing a hinge comprises a male/female connector is old and well known in the art. Examiner take an official notice in rejection of claims 5-6 and 13-14.

 Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771